         Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ROBERTS. DORSEY, II,                                      Civil No. 3:19-cv-0113

                Plaintiff                                          (Judge Mariani)

         V.

REBECCA PETER, Lpn., et al. ,

                Defendants

                                            MEMORANDUM

    I.        Background

         On January 18, 2019, Plaintiff, Robert S. Dorsey, a federal inmate, currently confined

in the Fort Dix Federal Correctional Institution, Joint Base MDL, New Jersey, initiated this

action pursuant to Bivens,1 28 U.S.C. § 1331, and the Federal Tort Claims Act ("FTCA").

(Doc. 1, complaint). Plaintiff complains of incidents which occurred at his former place of

confinement, the Allenwood Low Security Correctional Institution ("LSCI-Allenwood"), White

Deer, Pennsylvania. Id. The named Defendants are the United States of America and the

following Bureau of Prisons ("BOP") employees: Health Services Assistant Rebecca Peters,




               Bivens v. Six Unknown Named Agents of the Fed. Bureau of Narcotics, 403 U.S. 388 (1971 ).
Bivens stands for the proposition that "a citizen suffering a compensable injury to a constitutionally
protected interest could invoke the general federal-question jurisdiction of the district courts to obtain an
award of monetary damages against the responsible federal official." Butz v. Economou, 438 U.S. 478,
504 (1978) .
      Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 2 of 7




Case Manager Amy Foura-White, Counselor Mark Thompson, Assistant Health Services

Administrator ("AHSA") Bret Brosious, and Unit Manager Al Farley. Id. On January 31,

2019, Dorsey amended his complaint to add the "U.S. Attorney of the Middle District of PA"

and the "U.S. Attorney General of the U.S.A." as Defendants. (Doc. 9).

       Plaintiff alleges that as a result of starting his position on March 23, 2016, with the

Gate Pass Program at LSCI-Allenwood, he has missed his "call-outs to medical", for dental

and eye appointments. (Doc. 1). He claims that "after being transferred to Estill, it was

discovered that [he] had Diabetic Macular Edema." Id. He avers Defendant Health

Services Assistant Peters and Defendant Williams "lied" and stated that he refused a

retinopathy exam and falsified an April 18, 2016 medical care treatment refusal form. Id.

       In September 2016, Plaintiff claims his unit team conducted his six-month review as

an orderly with the Gate Pass Program. Id. He states that while talking to his case

manager, A Foura-White, he "explained to her [he] was not ready for a transfer" and that

she "told [him] that was good because [he] was doing a good job at the Training Center

where [he] worked as an orderly" and that "she would review [him] again in six months." Id.

       Plaintiff filed an informal BP-8 concerning his missed medical appointments, which

was responded to on October 6, 2016, by the Health Services Administrator. Id. Plaintiff

claims that the Health Services Administrator "contradicted policy" by stating that Plaintiff

would have received an Incident Report had he missed any appointments. Id. Knowing

                                                2
      Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 3 of 7




that he "missed several without repercussions," Plaintiff filed a BP-9, which he claims, "was

rejected for frivolous reasons." Id. He alleges that he "gave Counselor Mark Thompson

another BP-9 to turn in for [him]" and, in turn, "Unit Team Al Farley put [him] in for a transfer

as an act of retaliation for the Administrative Remedy [he] was pursuing." Id. Plaintiff

believes that "[t]he form 409.051 will confirm that the transfer was put in for [him] on the

same day 10/04/2016, [he] filed the BP-8." Id. Plaintiff concludes that "[t]he results of the

retaliation was this Inmate being transferred to a prison further from his home, a major wage

reduction was also the result of the retaliation"; "[b]oth an adverse action that being the

result of the retaliation." Id.

        On January 18, 2019, Plaintiff filed the instant action in which he seeks damages "for

retaliation, violating policy" and "emotional duress, mental anguish, and physical injury." Id.

Additionally, Plaintiff seeks a "proper investigation" and for "[s]taff to be reprimanded (fired)

for falsifying Government documents and retaliating against [him] for filing administrative

remedy, and obstructing justice." Id.

        By Memorandum and Order dated February 21, 2020, this Court granted

Defendants' motion to dismiss, and for summary judgment, as to Plaintiffs unexhausted and

untimely Bivens retaliatory transfer claim and Plaintiffs FTCA retaliation claim. (Docs. 42,

43). Defendants' motion was denied as to exhaustion and timeliness of Plaintiffs Bivens

action challenging the alleged denial of Plaintiffs April 18, 2016 Retinopathy examination

                                                3
      Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 4 of 7




claim and as to Plaintiffs failure to file a certificate of merit in support of his FTCA claim. Id.

       On March 17, 2020, Plaintiff filed a motion for reconsideration of this Court's

February 21 , 2020 Memorandum and Order. (Doc. 46). The motion is fully brief and is ripe

for disposition. For the reasons that follow, Plaintiffs motion will be denied.

II.    Standard of Review

       "The purpose of a motion for reconsideration is to correct manifest errors of law or

fact or to present newly discovered evidence." Harsco v. Zlotnicki, 779 F.2d 906, 909 (3d

Cir. 1985). "Accordingly, a judgment may be altered or amended if the party seeking

reconsideration shows at least one of the following grounds: (1) an intervening change in

the controlling law; (2) the availability of new evidence that was not available when the court

granted the motion for summary judgment; or (3) the need to correct a clear error of law or

fact or to prevent manifest injustice." Howard Hess Dental Labs. Inc. v. Dentsply Intern.,

Inc., 602 F.3d 237, 251 (3d Cir. 2010) (quoting Max's Seafood Cafe ex rel. Lou-Ann, Inc. v.

Quinteros, 176 F.3d 669,677 (3d Cir. 1999)); Chesapeake Appalachia, LLC v. Scott

Petroleum , LLC, 73 F. Supp. 3d 488, 491 (M.D. Pa. 2014) (Generally, reconsideration

motions should be granted sparingly.); Cont'/ Cas. Co. v. Diversified Indus. , Inc., 884 F.

Supp. 937, 943 (E.D. Pa. 1995). "The standard for granting a motion for reconsideration is

a stringent one . .. [A] mere disagreement with the court does not translate into a clear error

of law." Chesapeake Appalachia, LLC, 73 F. Supp. 3d at 491 .

                                                 4
       Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 5 of 7




Ill.   Discussion

       Plaintiff "requests and prays this Honorable Court reverses the judgment and rule in

favor of Plaintiff, as to Plaintiffs unexhausted and untimely Bivens retaliatory transfer claims

and to FTCA retaliation claim." (Doc. 52 at 1).

       This Court's February 21, 2021 Memorandum found that a retaliation claim is not

viable under the FTCA, as the FTCA does not provide a remedy for constitutional torts,

(Doc. 42 at 26) and that there was no record of Plaintiff initiating the administrative remedy

process with respect to his Bivens retaliatory transfer claim. (Doc. 42 at 20).

       Plaintiff alleges that he did in fact attempt to initiate the administrative remedy

process, however, he claims that his remedy was "rejected for frivolous reasons." (Doc. 52

at 8). In support of this claim, Plaintiff submits as an exhibit , a January 13, 2017 Request

for Administrative Remedy, in which Plaintiff claims that he has "was transferred out of

retaliation for exercising [his] right pursuant to the administrative remedy program." (Doc.

52-2 at 1). Along with this exhibit, Plaintiff attaches an April 5, 2017 Regional Administrative

Remedy Appeal in which Plaintiff that he "asked for a full investigation by the SIS, SIA, or

the OIG, and instead a retaliatory transfer was put in on the same day that the HAS

received the BP-8." (Doc. 52-1 at 1). Plaintiffs appeal further states that he has "been

trying to submit this administrative remedy since 10/4/2016 and keeps getting rejected for

frivolous reasons." Id.

                                                5
      Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 6 of 7


       Plaintiffs submissions do not change this Court's February 21, 2020 decision. As

noted in this Court's Memorandum "an inmate's appeal to the Central Office is the final

administrative level of appeal in the BOP." (Doc. 42 at 11 ). Thus, Plaintiffs submission of

an initial Administrative Remedy and an appeal to the Regional Office, without more, fails to

demonstrate exhaustion , as the process contemplates as proper exhaustion, a final appeal

to the Central Office.

       However, even if Plaintiff were to have exhausted his retaliation claim, the Supreme

Court has "never held that Bivens extends to First Amendment claims." See Reichle v.

Howards, 566 U.S. 658, 663 n.4 (2012). Moreover, the Third Circuit has repeatedly held

that Bivens may not be extended to First Amendment retaliation claims in the prison

context. See, e.g., Mack v. Yost, 968 F.3d 311 , 319 (3d Cir. 2020) (declining to extend

Bivens to a First Amendment retaliation claim in the prison workplace assignment context);

Bistrian v. Levi, 912 F.3d 79, 96 (3d Cir. 2018) ("[T]he retaliation claim is not a recognized

Bivens remedy."); Watlington on behalf of FCI Schuylkill African Am. Inmates v. Reigel, 723

F. App'x 137, 139-40 (3d Cir. 2018) (affirming the dismissal of a First Amendment retaliation

claim brought by a federal prisoner against correctional staff). Likewise, this Court has

repeatedly ruled that there is no Bivens remedy for First Amendment retaliation claims in the

prison context. See Graham v. Bradley, No. 3:20-cv-0595, 2021 WL 904862, at *5 (M.D.

Pa. March 9, 2021) ; Stone Bey v. U.S. Dep't of Justice, No. 1:21-cv-113, 2021 WL 632735,

at *5 (M.D. Pa. Feb. 18, 2021); Bush v. Griffin, No. 1:19-cv-1521, 2020 WL 5801408, at *3

(M.D. Pa. Sept. 29, 2020) (collecting cases). In light of this precedent, the Court finds that


                                               6
      Case 3:19-cv-00113-RDM-DB Document 66 Filed 03/29/21 Page 7 of 7


Plaintiffs retaliation claim presents a new Bivens context to which Bivens has not previously

been extended. Because special factors counsel against extending Bivens to that new

context, the Court, therefore, declines to extend Bivens to Plaintiffs retaliation claim, and his

claim is to be dismissed.

       Thus, Plaintiffs motion fails to meet the narrowly-defined factors governing motions

for reconsideration, as it does not identify an intervening change in controlling law, provide

any evidence that was not previously available to this Court, or show the need to correct a

clear error of law or fact or prevent manifest injustice. Plaintiffs own exhibits demonstrate

that this Court correctly concluded that Plaintiff failed to exhaust administrative remedies

regarding his retaliation claim, prior to filing the instant action.

       Accordingly, this Court finds that its Memorandum and Order of February 21, 2020,

is not troubled by manifest errors of law or fact and Plaintiff has not presented anything new,

which if previously presented, might have affected our decision. Consequently, the motion

for reconsideration will be denied.

       A separate Order shall issue.



Dated: March ~          2021




                                                  7
